Citation Nr: 0007269	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-20 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
condition.

2.  Entitlement to service connection for depression, 
including secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for a herniated nucleus 
pulposus.

5.  The propriety of the initial 10 percent rating assigned 
for a chronic recurrent low back strain.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1962 to March 1965; he also had 2 months and 8 days of 
additional service.

In April 1982, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, denied the 
veteran's claims for service connection for a left leg 
condition and for a back condition.  Later that month, the RO 
notified him of the decision, and of his procedural and 
appellate rights, and he did not timely appeal.  
Consequently, the decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 
(1999).

In September 1996, the veteran filed a claim at the RO in 
Togus, Maine, again requesting service connection for left 
leg and low back conditions.  He also requested service 
connection for an acquired psychiatric disorder (depression), 
including secondary to a service-connected disability, and 
for a left hip condition.  In March 1997, the RO in Togus 
granted service connection for a chronic recurrent low back 
strain and assigned a 10 percent rating effective from the 
date of the claim.  The RO denied service connection for a 
left leg condition, depression, a left hip condition, and a 
herniated nucleus pulposus (HNP).  The veteran appealed to 
the Board of Veterans' Appeals (Board)-requesting service 
connection for the conditions that were denied and a higher 
initial rating for his low back strain.

Since the veteran is contesting the propriety of the initial 
rating assigned for the low back strain, this claim must be 
considered in light of the important distinction noted by the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-in the 
recently-issued case of Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Also, because he did not timely appeal the 
earlier RO decision (in 1982) denying service connection for 
the left leg condition, the actual issue on appeal concerning 
this claim is whether he has submitted "new and material 
evidence" to reopen it.  See 38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

REMAND

In his July 1997 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran indicated that he does not want a 
hearing before a Member of the Board, but that he does want a 
hearing before a hearing officer at the RO.  Therefore, 
he must be scheduled for such hearing prior to further 
consideration of his appeal.

Also, in a November 1998 statement, a representative of The 
American Legion indicated the veteran (through his spouse) 
would be submitting additional medical evidence from a 
private physician to show a nexus between the conditions he 
is claiming and his service in the military.  The American 
Legion representative also acknowledged that the appeal, at 
least presently, is not ready for consideration by the 
Board-and possibly should be withdrawn-because of the 
absence of this evidence, and that, if the veteran and his 
spouse proceeded with the appeal-without first obtaining 
it-then that organization would not be representing him.  As 
a result, the RO sent the veteran a letter in November 1998 
requesting that he clarify whether he would be submitting the 
additional medical evidence and, if so, that he complete the 
enclosed release forms so that VA could obtain it for him.  
The RO also asked that he submit the evidence (or the release 
forms to obtain it) by December 6, 1998, and apprised him 
that, if he didn't, a decision would be made concerning his 
appeal based on the evidence already of record.  He did not 
respond to the RO's letter or submit any additional evidence 
within the time frame specified, so the RO contacted his 
spouse in February 1999 concerning the matter.  She indicated 
that he would be proceeding with his appeal, despite the 
earlier statements of The American Legion representative that 
such might not be warranted.  The RO, in turn, asked that she 
or the veteran submit the release forms so the additional 
medical evidence could be obtained, which they still have not 
done.  Also in February 1999, the veteran revoked his 
representation by The American Legion service organization; 
he earlier revoked his representation by the Veterans of 
Foreign Wars of the United States, so he is no longer 
represented in this appeal.

Since other records on file, however, indicate the veteran 
currently may be residing in a nursing home (the Willows 
Nursing Care Center), and, in fact, may have been a resident 
there since September 1997, possibly explaining his failure 
to respond to the RO's request for additional information 
and/or evidence, he again should be contacted and requested 
to submit this evidence or to submit the release forms so 
that VA can obtain it for him.

Accordingly, the claims hereby are REMANDED to the RO for the 
following development:

1.  The RO again should contact the 
veteran and request that he identify all 
medical care providers (both VA and 
private) from whom he has received 
relevant treatment since service.  This 
includes, but is not limited to, any 
records from the private physician in 
question suggesting a nexus or 
correlation of some sort between the 
conditions alleged and the veteran's 
service in the military.  The records of 
such treatment should be requested and, 
if obtained, associated with the other 
evidence in the claims folder.

2.  The RO should, at the earliest 
opportunity, schedule the veteran for a 
hearing before a hearing officer.  If he 
decides that he no longer wants a 
hearing, then he must indicate this in a 
signed statement, and it must be 
associated with the claims folder.  

3.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claims based on all additional evidence 
submitted or otherwise obtained, to 
include whether new and material evidence 
has been presented to reopen the claim of 
service connection for a left leg 
condition and consideration of staged 
ratings for the service-connected chronic 
recurrent low back strain, per Fenderson.  
If the benefits requested by the veteran 
are not granted to his satisfaction, the 
RO should provide him an appropriate 
Supplemental Statement of the Case and 
give him an opportunity to submit 
additional evidence and/or argument in 
response prior to returning his appeal to 
the Board, in accordance with all 
appellate procedures, for further 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

